TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-18-00367-CV



                                  Timothy Onkst, Appellant

                                                v.

                                  Jennifer Morgan, Appellee




               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-14-003084, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Timothy Onkst complains of the trial court’s February 2017 protective

order, barring him from communicating with, threatening, harassing, or approaching appellee

Jennifer Morgan and several members of her family. The trial court signed a final order in a suit

affecting the parent-child relationship (SAPCR order) in April 2018, incorporating the protective

order. Onkst appeals from the protective order and the provisions of the SAPCR order that

incorporate the protective order. As explained below, we will affirm the protective order.


                                  STANDARD OF REVIEW

               A trial court may issue a protective order if it finds that family violence has

occurred and is likely to occur in the future. Tex. Fam. Code § 85.001(b). In issuing a protective

order against someone who has committed family violence, the court may prohibit that person
from: committing family violence; threatening a protected person or a member of the protected

person’s family or household directly or through a third-party; communicating in any way with a

protected person or a member of her family or household other than through an attorney or

someone appointed by the court; going near the home or workplace of the protected person or a

member of her family or household; going near a protected child’s home, child-care facility, or

school; engaging in conduct that is specifically directed toward a protected person or a member

of her family or household and that is reasonably likely to harass, annoy, alarm, abuse, torment,

or embarrass, including following the person; possessing a firearm if the subject of the order is

not an actively employed peace officer for a governmental entity; and harming, threatening, or

interfering with the care or control of a pet of the protected person or a member of her family or

household. Id. § 85.022(b). The court may render a protective order that lasts longer than two

years if, as relevant to this case, it finds that the subject of the order was also the subject of at

least two previous protective orders that were rendered to protect the current applicant, that the

subject had committed family violence, and that the subject is likely to commit family violence

in the future. Id. §§ 85.001(d), .025(a-1).

               We review a trial court’s issuance of a protective order under the same standards

used in evaluating the sufficiency of the evidence following a jury verdict. S.N. v. Texas Dep’t

of Family & Protective Servs., No. 03-18-00539-CV, 2019 WL 471069, at *3 (Tex. App.—

Austin Feb. 7, 2019, no pet.) (mem. op.) (citing B.C. v. Rhodes, 116 S.W.3d 878, 883

(Tex. App.—Austin 2003, no pet.)). In reviewing legal sufficiency, we view the evidence in the

light most favorable to the trial court’s determination, indulging all reasonable inferences in its

favor; in reviewing factual sufficiency, we consider all of the evidence and will uphold the

finding unless the evidence is too weak to support it or the finding is so against the

                                                 2
overwhelming weight of the evidence as to be manifestly unjust. Id. The trial court is the sole

judge of the credibility of witnesses and the weight to be given their testimony, and we will not

substitute our judgment simply because we might reach a different conclusion.             Id.; B.C.,
116 S.W.3d at 884.


                        FACTUAL AND PROCEDURAL SUMMARY

               Onkst and Morgan were divorced in 2013, 1 when the trial court signed a decree

that included possession and child-support provisions related to their child, “Billie,” who was

born in 2011.2 Soon after the decree was signed, Onkst and Morgan began filing motions for

enforcement and petitions to modify the parent-child relationship. In October 2012 and January

2015, Morgan obtained two protective orders against Onkst that each had two-year terms. In

February 2017, the trial court held a hearing on Morgan’s request for a third protective order.

               At the hearing, Travis County Deputy Constable Kasben Harris testified that she

provides security at a facility called PlanetSafe, 3 the service that Onkst and Morgan use to




       1
         Although Onkst states that the parties were divorced on March 4, 2014, and Morgan
says they were divorced in 2012, the record reflects that the trial court initially heard the case in
March 2013, that further hearings were held in July and August 2013, and that the trial court
heard the parties’ agreement as to possession and signed the final decree on December 12, 2013.
       2
          To protect her privacy, we will refer to the child by the alias of “Billie.” When other
adults involved in this case share the same surnames as Morgan and Onkst, we will refer to them
by their first names.
       3
          PlanetSafe is a Travis County Supervised Visitation and Safe Exchange Program. The
record contains the PlanetSafe manual, which explains that there are separate entrances for
custodial and noncustodial parents, that there would be “physical and visual separation” between
parents, and that “[o]nly family members named on the Court Order may have access to
visitation services.” Harris testified that PlanetSafe has two parking lots—one for custodial
parents and one for noncustodial parents—and that a parent dropping off a child is required to
wait inside the facility for about thirty minutes after relinquishing custody of the child. The
                                                 3
supervise their exchanges of Billie for visitation. In early January 2017, she saw a “suspicious

male person” go behind the building and investigated when she did not see him come out within

a few minutes. Harris found Onkst’s father, Raymond Dwight Onkst, who goes by “Dwight,” in

a parking lot adjacent to the facility, “looking down the alleyway to” the custodial-parent parking

lot used by Morgan, having positioned himself to have a “clear view of those leaving” the

facility. Harris, who knew that Morgan had arrived at the facility to pick up Billie, asked what

he was doing and why he was there. He told her “that he was not on PlanetSafe property” and

“that it was public property and he could be there.” She said he should leave, and he “was a little

defiant at first.” He then walked away and stood across the street until he left in a car with

Onkst. Harris testified that after that interaction, she learned that Morgan “had just left before”

Harris saw Dwight watching the parking lot. Harris testified that Dwight’s behavior violated

PlanetSafe’s policies.

               Harris stated that during Onkst’s supervised exchanges, he has called her “the N

word” and “Shaniqua,” rather than using her name, which is written on her nametag, and that he

has said “that I probably had 50 million kids and didn’t know the fathers.” She further testified

that Dwight has “called me stupid” and told her that he had “never seen someone like myself

being so unprofessional when all I was asking was for them to empty their pockets, which is the

process.” Harris said she had not had any similar problems with other noncustodial parents and

testified, “As a matter of fact, on one of those occasions, a couple of the fathers, they were

bothered by the statements . . . [the Onksts] were saying to me, and started an exchange. And I

had to intercede and ask them to just, you know, ignore them.”



parent who is picking up the child generally leaves immediately after getting the child, although
the custodial parent may opt to speak to a counselor first.
                                                4
               Rebecca Wooten testified that she was a friend of Morgan and Morgan’s new

husband, Keith, and that she was Keith’s realtor when he decided to sell his house in 2016. In

December 2016, someone calling himself “Ray Onkst” contacted her online to ask, “Is this home

vacant?    Seems to be far overpriced.        If not vacant, why are the occupants moving?”

Recognizing Onkst as Morgan’s former name, Wooten immediately contacted Morgan and asked

if she knew someone named Ray Onkst. She also blocked “Ray Onkst” from being able to

contact her in that way. Although Wooten said that possible buyers frequently ask if a home is

vacant, she also said, “Knowing what’s going on, I was a little concerned. It’s kind of creepy.”

               Anji MaCuk owns an investigation agency and testified that she was hired by

Onkst to investigate where Morgan was living for purposes of a “possible change of venue.” She

said that her employees did “basic surveillance” at Keith’s residence and at Morgan’s mother’s

residence. She did not think her investigators had gone to Keith’s or Morgan’s places of

employment but was not positive because she did not do the investigation herself. MaCuk

testified that Onkst never seemed angry or violent in his communications and that her agency

would not have accepted the job if he had. She also said that if she had known there was a

protective order issued against Onkst, she would have insisted on communicating any

information to his attorney, rather than giving it to Onkst himself.

               Morgan testified and explained that part of her reason for seeking a third

protective order was that Onkst had located and emailed Tina Morgan, who is Keith’s ex-wife.

In the emails, which were introduced into evidence, Onkst said, “I’d like to talk to you about

Keith Morgan, I think you would be interested in what is going on and I’d like to ask you some

things about him and their situation.” Tina responded, “How do you know Keith Morgan and

why are you contacting me,” and Onkst replied:

                                                 5
       I don’t know him and I wasn’t sure but I was pretty sure you were his ex. I’d like
       to know about the situation with him and anything else you could share.


       I have a 4-year old daughter (who I share custody of) who has told me that her
       mother has evidently moved in (and in turn my daughter part time) with Keith
       Morgan and his 2 children . . . . Though I’m sure he is probably a far better
       person to be around children than my ex, it is still a tad disconcerting on my end.


Tina told him that Keith “is good with children” and “a good dad” and asked, “Are you telling

me there is information regarding their situation that I need to be aware of?” Onkst responded

that he and Morgan had an ongoing custody dispute and that:



       My ex has in the past used her living situation (among other things) to attempt to
       get more child support, alter or cut visitation schedules. Among our disputes have
       been her allowing people with sexually related arrests including her brother in law
       around my daughter. So I wanted to know as much about this situation as I could.
       I know that there is a significant age differential and I thought that was odd as she
       is in her early 30’s. . . . I’ll say that if I were you, there is no person I can think of
       that would be worse to be around your children than my ex-wife. . . So I feel for
       you as I just know that this isn’t a good thing for her to be around or interacting
       with your kids.


Tina wrote that she would have a conversation with Keith to “address” the “brother-in-law

situation” but said that Onkst’s description of Morgan did not match Tina’s impression after

having met her several times. Morgan testified that Tina met with her soon after and gave her

print-outs of the email exchange. She said that when she saw Onkst’s emails,



       I was just embarrassed and felt that thank goodness Tina knows me as a person
       and knows Keith as a person, because if she didn’t, that information that he sent
       her, the lies that he said about me, could have easily torn apart our family. And
       I’m just thankful that we have that relationship. And so I got the information and
       just thought it was another way he’s coming towards me and trying to harass me
       and my new life.



                                                   6
Morgan also testified that she viewed Onkst’s emails to Tina as threatening because he “was

trying to tear apart our relationship.”

               As for Wooten’s testimony, Morgan explained that when she learned that

someone calling himself “Ray Onkst” had contacted Wooten to ask if Keith’s house was vacant

and why the previous owner had moved, Morgan was worried, scared, embarrassed, and again

felt forced to share personal information about her relationship with Onkst—information that she

does not “wave around and share with people.” She felt threatened by Dwight’s contacting

Wooten because, “It’s controlling me. It’s trying to pry into my life again. It’s none of his

business. . . . All it is, is it scares me and it just makes—it’s just a constant, [Onkst] and

[Dwight], all involved in trying to find out my information.”

               Morgan said Onkst’s misbehavior at PlanetSafe started after he learned that she

was seeing Keith. Although she never witnessed it, she knew Billie was present at least once

because she “came back to me . . . with her arms just like out to me and tearing up.” Morgan

thought Onkst’s behavior at PlanetSafe was “his way to get them shut down or to get us kicked

out, because I feel like he doesn’t like to follow the rules. He doesn’t like us to be protected.”

Morgan read in one of PlanetSafe’s incident reports that Onkst had complained that she was near

the facility when he was there and found it “very alarming” that he knew that she was waiting in

a nearby coffee shop to retrieve Billie. Morgan was also scared when she learned that Dwight

had been watching her parking lot because she had had problems with him “keeping his

distance” and violating boundaries.

               Morgan further testified that in the latter part of 2016, Onkst disclosed

information that he would not know unless he was following her or having her followed. For

instance, he knew Keith’s last name although Billie, who was three at the time, “didn’t know

                                                7
Keith’s last name. We made a point because we knew . . . , given his history with me, he was

going to, you know, contact them, harass them. So it was Mr. Keith—Keith from day one. We

never said his last name.” Onkst also knew where Keith’s house was, and Morgan said that the

fact that he was “able to find out who Tina Morgan was, I was just in shock that day she told

me.” Morgan related that Billie had a video call with Onkst while she was at a neighbor’s

holiday party with Morgan and Keith. Morgan testified that Onkst asked Billie where she was

and that when Billie said “at the neighbor’s,” Onkst said:



       Jessica, the neighbor. And that’s when I was just, like, wow, how did he know
       that? Because there’s no way he would have known that information. . . . [T]he
       information that Tim was saying to her, like he knew—I don’t remember the
       exact words that he said, but he knew that their kids were grown and that they had
       grandkids. And I was just—to know that information was shocking to me, and it
       was just very uncomfortable. And he had said something to the extent of their hot
       tub and pool. These are the neighbors with the hot tub and pool. So immediately
       when I got off the phone, I contacted [her attorney] the next day and I was, like,
       wow, he knew this information. It just blows my mind how somebody would
       know all this stuff about Keith and me.


Although Morgan said she was not afraid of the private investigators themselves, she also said:



       I don’t think that [Onkst] or his father have any right to know my schedule or my
       locations at all times. I think that is serious danger for them to know when I’m by
       myself, when I’m with my husband, and to know my routine and schedule. Why
       would anybody with this given history be able to know my location, or his father?


               Morgan conceded that Onkst had not committed physical violence since the first

protective order was issued, but when asked if he had “done any threat that recently places you in

fear of imminent physical harm, bodily injury, assault, or sexual assault,” she answered, “All of

the following, stalking. I am scared. I do feel threatened. I do feel them watching where I park


                                                8
and knowing my information and having me followed. I do feel that’s a threat.” Morgan

testified that “he is harassing me, he is trying to interfere with my new life, and I can’t get him to

stop.” At another point, she said, “[I]t’s just like [Onkst and Dwight] won’t stop. They won’t

leave me alone. And, again, it’s just—they are just constantly involved, trying to get involved in

my life and it’s not okay.” Morgan testified that “it is not good for [Onkst or Dwight] to be able

to know my location at all times, given his history,” and that it makes her feel “very

uncomfortable and harassed.” She said that Onkst’s investigating her schedule and daily routines

felt like “another way for him to control me, another way for him to make me scared.” She

testified that she worried about things like going to the grocery store alone because, “They know

my location. They know I’m by myself. . . . I don’t think it’s safe at all for him to be allowed to

have me followed.” Morgan said that she wanted a permanent protective order because:



       We’ve had a protective order since we’ve been divorced, before that, and things
       have not gotten better. And—with him or his father. I don’t see any progress in
       that area towards me. They still want to know about my life, they still want to
       control my life, they want to scare me. And there’s a protective order in place,
       there’s been two, and it has been violated every time. So I can’t imagine leaving
       here today without a protective order.


               Onkst testified that he regretted telling Tina Morgan that he could not imagine a

worse person than Morgan to allow around a child. Onkst said that he learned Tina’s name and

contact information by looking up her and Keith’s divorce records and that he contacted her

because Morgan had in the past “had sexually-related offenders around her” 4 and he wanted to


       4
          Onkst said that Morgan’s brother-in-law had “exposed himself to a woman and a five-
year-old girl” and that she had allowed Onkst’s maternal grandfather, who had been “found
civilly liable in Florida and Texas of fondling, including attempting to fondle [Onkst],” to be
around Billie “at least for a brief period.” When Morgan was asked about her brother-in-law’s
alleged offense, she said, “That’s not true either. And it’s been brought up in several court cases
                                                  9
find out if Keith “was a sexual offender.” He denied that his purpose in contacting Tina was to

cause conflict between her and Morgan.

               Onkst testified that he gave the private investigators what he believed to be

Keith’s address, which he got from the county’s property records, and asked them to determine

whether Billie was living at that address because he wanted “to prove that they lived in

Williamson County.” Onkst believed that the investigators had gone to Keith’s home; “driven

by” the school where Morgan works; “been by the school” where Keith was a principal; and

parked outside of both schools. He did not know if they had gone to Morgan’s mother’s home.

               Onkst denied using racial slurs against Harris and said she had threatened him and

used derogatory language toward him. He also denied asking his father to surveil Morgan’s

parking lot in January 2017 or to contact Keith’s realtor, said he did not know that his father had

intended to take those actions, and did not believe that his father had done either alleged action.

Onkst testified that if Morgan or her family had engaged in the kind of behavior attributed to him

and his father, he would not find that behavior annoying, alarming, or harassing. He denied ever

committing family violence against Morgan and accused Morgan of making false accusations, of

threatening to keep him from seeing Billie, and of saying “she can do this forever” and “[n]o

judge will believe me.” He said he only wanted to have visitation with Billie and did not want to

control Morgan or interfere with her private life.

               Dwight testified and denied sending any messages to Keith’s realtor. He denied

that either he or Onkst used racial slurs or insulting language toward PlanetSafe employees. As

for the incident in the PlanetSafe parking lot, he said that he “was in a public parking lot about


by Tim and it has been thrown to the side because it’s not true.” Morgan was not asked and did
not testify at all about Onkst’s allegations related to his own grandfather.


                                                 10
200 yards from—maybe 250 yards from the PlanetSafe entrance,” that he was waiting near the

car to be sure the car was not vandalized, and that he had not walked down an alley or looked

toward Morgan’s parking lot.

               In February 2017, after the hearing, the trial court rendered the third protective

order, effective for the duration of Morgan’s life. 5 The trial court also signed findings of fact,

including determining that Onkst had committed family violence in the past and had been found

likely to commit family violence in the future; had been the subject of two past protective orders

rendered to protect Morgan; and had violated the second of those protective orders in the

following ways:

   •   by contacting Tina and making disparaging remarks to her about Morgan. Onkst located
       Tina via Linked-In and then emailed her in March 2016, saying that “there is no person I
       can think of that would be worse to be around your children than my ex-wife.” The court
       found that Onkst’s emails to Tina forced Morgan to disclose private and embarrassing
       information and that his behavior was intended to disrupt and exercise control over
       Morgan’s relationship with Keith.

   •   by indirectly communicating with Keith’s realtor, who was a friend of his, to ask why
       Keith was moving. The court found that that inquiry, made in December 2016 by
       Onkst’s father, forced Morgan to disclose private and embarrassing information, and that
       Morgan was alarmed because Onkst and his family “were attempting to gather personal
       information about” Morgan and Keith.

   •   by hiring a private investigator to follow Morgan without informing the investigator
       about the protective order.

   •   by behaving aggressively at the exchanges of the child, sometimes when Billie was
       present, resulting in multiple incident reports and a temporary suspension of services.
       The court stated that Onkst was written up seven times by PlanetSafe staff for behaving
       aggressively; that, other than the reports about Onkst, PlanetSafe staff had only made two
       other incident reports in the previous four years; and that PlanetSafe suspended services
       to Onkst and Morgan for thirty days in the fall of 2016, something it had never before had

       5
          The trial court actually signed two protective orders in February 2017—one on
February 9 and the second on February 22, titled, “Protective Order Nunc Pro Tunc.” The two
orders are identical except for the inclusion of the parties’ names in the order nunc pro tunc. We
will focus our analysis on the order nunc pro tunc.
                                                11
         to do. Finally, the court noted that another supervised visitation center had earlier
         terminated services to the family because of Onkst’s aggressive behavior.

   •     by allowing his father to go to PlanetSafe in January 2017, where he “surveill[ed]”
         Morgan’s parking spot—Onkst’s father was “found standing near Jennifer Morgan’s
         designated parking lot,” in violation of PlanetSafe’s policies.

                In its April 2018 SAPCR order, the trial court stated that because the protective

order prohibits Onkst from contacting Morgan’s employer or going near her place of work—the

same school Billie attends—Onkst could not attend school activities or meetings or contact

school officials. It further ordered that PlanetSafe would supervise exchanges of possession of

the child; that Onkst was permanently enjoined from going near Morgan’s residence or place of

employment; that Dwight was not allowed “to be the person who performs the exchanges of the

child”; and that the protective order would supersede any conflicting provisions in the SAPCR

order.


                                           DISCUSSION

                In his first issue, Onkst argues that two of the alleged violations cited by the trial

court were committed by Onkst’s father and thus cannot be used as a basis for the protective

order against Onkst; that two other violations were “directed at” Keith’s ex-wife, a non-protected

person, and involve the exercise of Onkst’s free speech; and that there was no evidence that

Onkst or anyone following his instructions followed Morgan.

                Initially, although Onkst and Dwight denied that Dwight had surveilled Morgan’s

parking lot and instead asserted that Dwight was simply standing on a public street or right of

way, Deputy Harris testified to the contrary. The trial court as trier of fact could choose to

believe or disbelieve the witness testimony, see S.N., 2019 WL 471069, at *3, and it determined




                                                 12
that Dwight had been watching the parking lot in violation of PlanetSafe rules. We will not

substitute our judgment for that of the trial court on issues of witness credibility. See id.

               As for Dwight’s contacting Wooten, Onkst argues that his father simply “inquired

about the pricing of the home . . . and about whether the home was vacant”; that the inquiry was

directed specifically at Wooten and not Morgan; that Morgan was not aware of the inquiry until

Wooten told her about it; and that the inquiry cannot be considered reasonably likely to harass,

annoy, alarm, abuse, torment, or embarrass Morgan. Although it is true that Dwight did not

contact Morgan or Keith directly, Wooten testified that she found Dwight’s question about why

the owners had moved out “creepy,” and as a result of Dwight’s contact, Morgan felt compelled

to disclose embarrassing information that she had sought to keep private.

               Onkst, who notes that he was not present when Dwight was found watching

Morgan’s parking lot at PlanetSafe, argues that Dwight’s conduct cannot be imputed to him.

However, the January 2015 protective order provided that Onkst was prohibited from “giv[ing]

permission to anyone to ignore or violate any provision of this order.” On this record, the court

could reasonably have determined that Dwight had acted on Onkst’s behalf and encouragement.

We can find no error in the trial court’s determination that Dwight’s conduct could be attributed

to Onkst, was in violation of the January 2015 protective order, and was directed at Morgan.

               As for Onkst’s statements to Tina Morgan, he again notes that Morgan did not

know about them until she was informed by Tina and insists that his contact with Tina was not

directed at Morgan and did not involve threats of violence. Instead, he asserts, the email

exchange shows a “conversation between two people concerning their children and former

spouses.” However, Onkst’s telling Tina that Morgan should not be allowed around Tina’s

children can reasonably be considered to be directed at Morgan. Regardless of whether he knew

                                                  13
Tina, Keith, and Morgan were friends, such a statement would almost certainly make its way

back to Morgan, whether through Tina acting as a concerned friend, as was the case here, or by

way of an upset ex-spouse raising concerns about whether her children should be protected from

Morgan. As a result of Onkst’s communications with Tina, Morgan again felt compelled to

disclose information she found embarrassing. Further, Morgan testified that she was alarmed to

realize that Onkst was digging into Keith’s personal life.      The trial court did not err in

determining that Onkst’s contacting Tina violated the January 2015 protective order and was

directed specifically at Morgan.

               As for hiring the private investigators, Onkst contends that there was no evidence

that Morgan was followed by the investigators, nor was there evidence about how close the

investigators came to Morgan’s residence. However, although MaCuk testified that she thought

her investigators only “did a few drive-bys” of Keith’s residence and that she did not think they

had gone to Morgan’s or Keith’s places of employment, Onkst himself believed they had gone to

the two schools, and Morgan testified, “It’s embarrassing to me to have somebody go to my

school and to my husband’s school to try to find out information.” Further, Morgan testified that

Onkst knew detailed information about her neighbors and their home, which could indicate that

someone provided him with information gleaned from close investigation. She also testified that

she was alarmed by Onkst’s efforts to know the details of her life and routines. On this record,

we hold that sufficient evidence supports the trial court’s determination that Onkst’s hiring of

investigators violated the January 2015 protective order and was directed at Morgan.

               Finally, Onkst contends that his aggressive behavior during exchanges was

directed at PlanetSafe staff, not at Morgan; that it was not done in her presence; that he never

made threatening, harassing, or disparaging remarks about Morgan; and that violating PlanetSafe

                                               14
rules is not a statutory basis for finding a protective-order violation. However, we have already

held that sufficient evidence supports the trial court’s determinations of other violations of the

January 2015 protective order, and we therefore need not consider whether Onkst’s behavior at

PlanetSafe violated the earlier order or was directed at Morgan. See Tex. R. App. P. 47.1.

               Morgan testified that she felt alarmed, embarrassed, and harassed by Onkst’s and

Dwight’s behavior—using Keith’s divorce records to find Tina’s and Wooten’s contact

information, hiring someone to investigate her home and her and Keith’s workplaces, and

watching the parking lot she used at PlanetSafe. Because of their conduct, Morgan felt forced to

disclose personal information she had hoped to keep private. Onkst also knew details about

Keith’s neighbors that made Morgan believe he was following her, having her followed, or had

somehow hacked into her email, and she was alarmed that Onkst and Dwight knew so much

about her life and her whereabouts. Finally, Morgan testified that Onkst’s conduct was part of an

ongoing campaign to control and interfere with her life. We hold that sufficient evidence

supports the trial court’s determination that Dwight’s behavior could be attributed to Onkst and

that Onkst’s and Dwight’s conduct was directed at Morgan and violated the January 2015

protective order. See S.N., 2019 WL 471069, at *3. We overrule Onkst’s first appellate issue.

               In his second issue, Onkst challenges the trial court’s decision to make the

protective order effective for the duration of Morgan’s life. See Tex. Fam. Code § 85.025(a-1)

(explaining when protective order may be made to last longer than two years). First, he notes

that Keith and Billie were not protected people under the prior protective orders and argues that

the February 2017 protective order in favor of them should therefore be reversed. Second, he

asserts that because there was no evidence that he had committed family violence while the



                                               15
January 2015 protective order was in effect, the trial court erred in issuing a protective order that

lasts the duration of Morgan’s life.

               Section 85.025 allows a trial court to render a protective order for a period

exceeding two years if it finds that the person who is the subject of the protective order (1) was

also the subject of at least two previous protective orders that were rendered to protect the

applicant and (2) has committed family violence and is likely to do so in the future. Id.

§ 85.025(a-1)(3).    It does not require a determination that the subject of the order have

committed family violence within the most recent protective order’s effective time period. See

id. In its protective order, the trial court found that Onkst “was the subject of two or more

previous protective orders rendered to protect” Morgan and that he “was found to have

committed family violence and was likely to commit family violence in the future.” The court

therefore made the requisite findings to support a protective order lasting longer than two years.

See id.

               Further, section 85.025(a-1) allows a court to render a protective order effective

for more than two years “to protect the applicant and members of the applicant’s family or

household.” Id. § 85.025(a-1). Thus, having made findings that satisfy the requirements of

section 85.025(a-1)(3), the court was authorized to issue an order protecting Morgan and

members of her family or household, including Keith, Billie, and Morgan’s mother. See id. We

overrule Onkst’s second issue on appeal.

               In his third issue, Onkst argues that the court should not have included Billie,

Keith Morgan, or Morgan’s mother as protected people because there was no evidence that he

was a threat to them. Onkst’s full argument in support of this issue is that “[t]here is simply no

evidence in the record to support any finding that Tim Onkst committed family violence towards

                                                 16
Keith Morgan, [Billie] and [Morgan’s mother]. Accordingly, the protective order as to those

persons should be reversed and an order denying the protective order as to those persons should

be rendered.” However, as noted earlier, upon making the required findings, a trial court is

allowed under section 85.025(a-1) to issue a protective order “sufficient to protect the applicant

and members of the applicant’s family or household.” Id. The court was therefore statutorily

authorized to include the members of Morgan’s family and household in the protective order.

We overrule Onkst’s third issue.


                                        CONCLUSION

               We have overruled Onkst’s issues on appeal. We therefore affirm the trial court’s

February 2017 protective order and the April 2018 SAPCR order.



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Affirmed

Filed: September 11, 2019




                                               17